DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  See, for example, at least lines 8-11 of pg. 3, lines 15-17 of pg. 9, lines 7-13 of pg. 10, and lines 5-11 of pg. 12.   37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
At least Figures 1 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Specification
The disclosure is objected to because of the following informalities:
Line 12 of pg. 9 is missing the term “on” between “based” and “clinical diagnosis”.  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See, for example, at least line 9 of pg. 3.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The attempt to incorporate subject matter into this application by reference to NIRS-SPM is ineffective because an incorporation by reference by hyperlink or other form of browser executable code is not permitted.  See 37 CFR 1.57(e).

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.


Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3 each are missing the term “of” between “regions” and “interest”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method which falls under the four statutory categories (i.e., process) (STEP 1: YES).
STEP 2A, PRONG 1
However, the independent claim recites [receiving imaging data]; presenting a representation of the imaging to the subject; and while continuing to perform the [receiving of imaging data] and presenting steps:  presenting a stimulus of anxiety or other symptomatology to the subject; instructing the subject to increase activity in the one or more regions of interest; 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  In particular, the presenting, instructing, downsampling, and calibrating steps of the method as claimed, can be entirely performed by a human.  The mere provision of performing near-infrared spectroscopy (NIRS) (claim 1); identifying that the subject has been diagnosed with one or more mental disorders selected from the group consisting of: anxiety disorders, mood disorders, trauma-associated disorders, psychotic disorders, and obsessive-compulsive disorder and related disorders (claim 1); and identifying that the obsessive-compulsive disorder and related disorders comprises one or more selected from the group consisting of: obsessive-compulsive disorder, body dysmorphic disorder, hoarding disorder, trichotillomania, excoriation, and skin-picking disorder (claim 10) is not sufficient to impart patentability to the method.  This is evidenced by the manner in which these elements Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  As identified above, the steps are merely that of a feedback process with the performance of NIRS imaging, as recited and organized, merely adds insignificant extrasolution activity to the judicial exception (e.g., mere extrasolution data gathering in conjunction with a law of nature or abstract idea). In its current configuration, the 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Also, as identified in Step 2A, Prong 2, above, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For instance, the claimed process is a stereotypical neurofeedback process.  See, for example, at least the section “Neurofeedback” in the specification which identifies that the neurofeedback process is merely a type of traditional biofeedback but that the biofeedback signal reflects the metabolic activity of a 1 in section “60.1 Introduction” which also identifies neurofeedback as a type of traditional biofeedback which “feeds back information about brain activity to allow for training of subjects to achieve voluntary regulation of brain activity” and then identifies the various common sensor types used to collect the data for the feedback process including NIRS.  Here, Sakatani also identifies that the mere motivation to use NIRS is because it is [more] compact and less expensive than MEG or fMRI and should be more suitable for practical use. Sakatani at 60.1 Introduction, pg. 449-450.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  This is evidenced by the manner in which this element is disclosed in the instant specification.  See at least Fig. 8, and lines 4-5 of pg. 8 and lines 20-24 of pg. 9 of the specification.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinost2 in view of Sakatani3.

Regarding claim 1, Scheinost teaches a method of treating a subject diagnosed with one or more mental disorders selected from the group consisting of: anxiety disorders, mood disorders, trauma-associated disorders, psychotic disorders, and obsessive-compulsive disorder and related disorders (Scheinost, Abstract, “We used functional magnetic resonance imaging (fMRI) neurofeedback (NF) to… reduce contamination anxiety.”), the method comprising:
performing neuroimaging of one or more regions of interest in the subject's brain (Scheinost, pg. 2, Study Protocol, “The localizer was used to identify the target region of interest, defined as the 30 [orbitofrontal cortex] OFC voxels”); 
presenting a representation of the neuroimaging to the subject (Scheinost, pg. 2, Task During NF Sessions, “During NF runs, a line graph was included at the bottom of the screen indicating the activity in the subject’s OFC.”); and 
while continuing to perform the performing and presenting steps: 
presenting a stimulus of anxiety or other symptomatology to the subject (Scheinost, pg. 2, Task During NF Sessions, “To the right of this arrow, a large contamination-related image was shown”);
instructing the subject to increase activity in the one or more regions of interest (Scheinost, pg. 2, Task During NF Sessions, “A red up-arrow indicated they should try to increase activity in their OFC”); and 
instructing the subject to decrease activity in the one or more regions of interest (Scheinost, pg. 2, Task During NF Sessions, “A blue down-arrow indicated they should try to decrease activity in the region”).
Scheinost does not teach that the neuroimaging used is near-infrared spectroscopy (NIRS).

Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute NIRS imaging for the fMRI in Scheinost because of the financial and ease of use benefits identified in Sakatani.

Regarding claim 2, Scheinost teaches the method of claim 1, wherein the one or more regions interest include one or more selected from the group consisting of: an orbitofrontal cortex (Scheinost, pg. 2, Study Protocol, “The localizer was used to identify the target region of interest, defined as the 30 [orbitofrontal cortex] OFC voxels”), a frontal pole, and a basal ganglia.

Regarding claim 4, Scheinost teaches the method of claim 1, wherein the representation of the NIRS imaging is a graphical representation (Scheinost, pg. 2, Task During NF Sessions, “During NF runs, a line graph was included at the bottom of the screen indicating the activity in the subject’s OFC.”).

Regarding claim 5, Scheinost teaches the method of claim 4, wherein the graphical representation is a chart (Scheinost, pg. 2, Task During NF Sessions, “During NF runs, a line graph was included at the bottom of the screen indicating the activity in the subject’s OFC.”).

Regarding claim 6, Scheinost teaches the method of claim 1.
While Scheinost teaches that task regressors for increase and decrease blocks were convolved with a hemodynamic response function and included in the design matrix of a general linear model (See Scheinost at pg. 3, Control Task Analysis), Scheinost in view of Sakatani 
However, the Office makes OFFICIAL NOTICE that the hemodynamic response function falls within that range and both NIRS and fMRI are based on hemodynamic response with the NIRS sampling rate known to be high. 
Thus, it would have been obvious to downsample data from the NIRS imaging to between about 0.2 Hz and about 6 Hz because the hemodynamic response function falls within that range and both NIRS and fMRI are based on hemodynamic response.  Thus, as the sampling rate of NIRS is known to be high, it is well within the purview of one of ordinary skill in the art to down or up sample data for a particular purpose. 

Regarding claim 7, Scheinost teaches the method of claim 1, further comprising: repeating all steps within a single session (Scheinost, pg. 2, Study Protocol, “Subjects then participated in a 90-min NF (or SF) imaging session involving 10 functional runs… the middle six were performed with NF”).

Regarding claim 8, Scheinost teaches the method of claim 1, further comprising:  repeating all steps in a new session (Scheinost, pg. 2, Study Protocol, “The third visit was identical to the second.”).

Regarding claim 9, Scheinost teaches the method of claim 8, further comprising: calibrating the NIRS imaging to image the one or more regions of interest in the subject's brain images in a previous session to ensure that similar brain regions are monitored in successive sessions (Scheinost, pg. 2, Study Protocol, “The first visit began with an imaging session involving high-resolution anatomical images, two resting-state functional runs (5 min each) and a functional localizer that alternately presented neutral and contamination-related .

Regarding claim 10, Scheinost teaches the method of claim 1, wherein obsessive-compulsive disorder and related disorders comprises one or more selected from the group consisting of: obsessive-compulsive disorder (Scheinost, pg. 5, “improved control over contamination anxiety in OCD patients”), body dysmorphic disorder, hoarding disorder, trichotillomania, excoriation, and skin-picking disorder.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinost in view of Sakatani, as evidenced by Hampson4.  

Regarding claim 3, Scheinost teaches the method of claim 1, wherein the one or more regions interest include the subject's frontal pole (Scheinost explicitly identifies the Hampson reference as providing the detailed description of the neurofeedback protocol used in Scheinost.  See Scheinost at pg. 2, Study Protocol.  Hampson, pg. 4, “The top 30 pixels in this t-map located within the OFC or adjacent frontal polar region (more specifically, in Brodmann's areas 10,11 or 47) are selected to represent that subject's target region of the OFC for their upcoming biofeedback scans.”).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bindler et al. (US 2003/0059750) discloses a biofeedback process during the presentation of anxiety eliciting stimuli.
Orbach (US 2008/0214903) discloses a biofeedback process during the presentation of stress inducing stimuli.
deCharms et al. (US 2016/0005320) discloses providing biofeedback or neurofeedback with stimuli relating to anxiety disorders including PTSD or OCD.
Yeow et al. (US 2017/0042439) discloses providing neurofeedfback.
Samec et al. (US 2017/0365101) discloses providing biofeedback with stimuli related to OCD, anxiety, phobias, etc.
Scheinost25 discloses a detailed description of the system used in the primary reference, Scheinost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sakatani, K., Takemoto, N., Tsujii, T., Yanagisawa, K., & Tsunashima, H. (2013). NIRS-Based Neurofeedback Learning Systems for Controlling Activity of the Prefrontal Cortex. In Oxygen transport to tissue XXXV (pp. 449–454). essay, Springer.
        2 Scheinost, D., Stoica, T., Saksa, J., Papademetris, X., Constable, R. T., Pittenger, C., & Hampson, M. (2013). Orbitofrontal cortex neurofeedback produces lasting changes in contamination anxiety and resting-state connectivity. Translational Psychiatry, 3(4). https://doi.org/10.1038/tp.2013.24 
        
        3 Sakatani, K., Takemoto, N., Tsujii, T., Yanagisawa, K., & Tsunashima, H. (2013). NIRS-Based Neurofeedback Learning Systems for Controlling Activity of the Prefrontal Cortex. In Oxygen transport to tissue XXXV (pp. 449–454). essay, Springer. 
        
        4 	Hampson, M., et al., "Real-time fMRI Biofeedback Targeting the Orbitofrontal Cortex for Contamination Anxiety", Journal of Visualized Experiments, 59, e3535, 10 pages, January 2012.  See non-patent literature #7 in the Information Disclosure Statement filed 27 November 2018.
        5 Scheinost, D., Hampson, M., Qiu, M., Bhawnani, J., Constable, R. T., & Papademetris, X. (2013). A graphics processing unit accelerated motion correction algorithm and modular system for real-time fMRI. Neuroinformatics, 11(3), 291–300. https://doi.org/10.1007/s12021-013-9176-3 (Year: 2013)